399 S.W.2d 558 (1966)
James Elijah BASS, Appellant,
v.
The STATE of Texas, Appellee.
No. 39349.
Court of Criminal Appeals of Texas.
March 2, 1966.
Roy C. Hughes, Jr., Dallas, for appellant.
Henry Wade, Dist. Atty., Joe K. Hendley, Alvin Walvoord and W. John Allison, Jr., Asst. Dist. Attys., Dallas, and Leon B. Douglas, State's Atty., Austin, for the State.
BELCHER, Commissioner.
The conviction is for speeding; the punishment, a fine of $100.
This conviction resulted from a trial de novo, before a jury, in the County Criminal Court of Appeals of Dallas County, after an appeal from a conviction in the Corporation Court of the City of Dallas.
The jurisdiction of this court in appeals in causes originating in the Corporation Court is limited to convictions where the fine assessed exceeds $100. Art. 53, Vernon's Ann.C.C.P.; Butler v. State, Tex.Cr.App., 363 S.W.2d 469.
The appeal is dismissed.
Opinion approved by the Court.